Citation Nr: 1523590	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2014, the Board reopened the claim of entitlement to service connection for a respiratory disorder, to include sleep apnea, and remanded the issue, as well as the issues of entitlement to service connection for hypertension and a bilateral knee disorder, for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised, if he needs to take further action


REMAND

Pursuant to the previous remand, the Veteran was afforded a VA examination in April 2014.  The examiner reported review of "CPRS" records dated from June 2013 to February 2014.  He noted that these were not contained in the claims file.  This is an apparent reference to VA treatment records.  The referenced records have not been associated with the claims file, although VA has a duty to obtain them.  38 U.S.C.A. § 5103A(d) (2014).

The examiner provided negatives opinions as to whether the currently claimed disabilities were related to service.  These opinions; however, were based on inaccurate histories.  Contrary to the examiner's report, elevated blood pressure readings were noted in service, the Veteran was exposed to potentially hazardous firefighting chemicals and had documented respiratory complaints in service; and there was evidence of in-service knee injuries and complaints consisting of the Veteran's statements recorded on the examination and elsewhere.

Accordingly, the appeal is REMANDED for the following:

1.  Obtain all records of the Veteran's VA treatment for the conditions at issue since June 2013, including "CPRS" records.
2.  After obtaining available records, obtain new medical opinions from a physician as to whether the claimed respiratory disability, including sleep apnea; hypertension; and bilateral knee disabilities are related to a disease or injury in service.  The examiner should review the claims file.

In providing an opinion regarding the respiratory disability or sleep apnea, the examiner should acknowledge and consider the documented in-service exposure to firefighting chemicals and respiratory complaints.

In providing an opinion regarding hypertension, the examiner should acknowledge and consider the elevated blood pressure readings noted in service as well as the Veteran's reports.

In providing an opinion regarding the knee disabilities, the examiner should acknowledge and consider the Veteran's reports of in-service knee injuries and symptoms since service.

The examiner should provide reasons for the opinions.  If an opinion cannot be provided without resort to speculation, the examiner must provide reasons for the inability to provide the needed opinion, and whether the inability is due to the examiner's limited knowledge, limits in general medical knowledge, or the need for additional evidence (the evidence should be specified).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


